IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 96-40050
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

LUIS GRUESO REBOLLEDO,

                                          Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. G-95-CV-389
                        - - - - - - - - - -
                           June 13, 1996
Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Luis Grueso Rebolledo, Federal Register Number 46288-079,

has applied for leave to appeal in forma pauperis (IFP) from the

denial of his post-conviction motion under 28 U.S.C. § 2255.

Rebolledo contends that his attorney rendered ineffective

assistance in connection with the plea negotiations and

sentencing.    For reasons expressed by the district court, we

conclude that Rebolledo has failed to raise a nonfrivolous issue.

Accordingly, the application for leave to proceed IFP is DENIED.

     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                          No. 96-40050
                              - 2 -

See Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).   Because

the appeal is frivolous, it is DISMISSED.   See 5th Cir. R. 42.2.

     IFP DENIED; APPEAL DISMISSED.